Citation Nr: 0826079	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-38 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a surviving spouse for VA 
compensation purposes.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947, and died in November 2003.  The appellant seeks 
recognition as the veteran's surviving spouse for VA benefits 
purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which indicated that 
it would not reopen the claim as new and material evidence 
had not been received.

The Board notes that a previous claim for Dependency and 
Indemnity Compensation (DIC) was denied in August 2004 on the 
basis that the appellant and veteran had not been legally 
married for one year prior to the veteran's November 2003 
death.  See 38 C.F.R. § 3.54.  No timely appeal was filed. 

In the claim presently on appeal, however, the appellant has 
contended that there was a valid common-law marriage between 
herself and the veteran for many years prior to the veteran's 
death.  Since the appellant has presented a new theory of 
entitlement to DIC benefits, the claim is being addressed on 
a de novo basis.  


FINDINGS OF FACT

1.  The appellant and veteran began a relationship in 
approximately 1995.  At that time, the appellant was 
separated from her spouse, but her marriage had not yet been 
dissolved.    

2.  The appellant obtained a divorce from her previous 
husband in August 2003.  

2.  The appellant and the veteran were married in October 
2003, one month before the veteran's death.

CONCLUSION OF LAW

The criteria for recognition as the veteran's surviving 
spouse for VA compensation purposes have not been met.  38 
U.S.C.A. §§ 1102, 1310, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.5, 3.54, 3.102, 3.105 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim.  VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

However, the U.S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim. Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A.   § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Legal Criteria and Analysis

A veteran's surviving spouse, child, or parent may be 
eligible for DIC benefits because of a service-connected 
death occurring after December 31, 1956.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5.  DIC may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, and who was 
married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in  which the 
injury or disease causing death was incurred or aggravated, 
(2) for one year or more prior to the veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 U.S.C.A. § 1102; 38 
C.F.R. § 3.54.

As a preliminary matter, the Board notes that the appellant 
was married to the veteran in October 2003, more than 15 
years after his discharge and less than one year before the 
veteran's November 2003 death.  The record does not reflect, 
and the appellant has not contended, that children have been 
born to them.  

The appellant instead contends that she and the veteran were 
engaged in a common-law marriage in the Republic of the 
Philippines.  She has submitted photographs of her life with 
the veteran and a purported will, dated September 2003, in 
which the veteran identified her as his wife.  She has also 
indicated that, in 1998, she and the veteran participated in 
a local Philippine ceremony known as buda, which recognized a 
union between the two.  

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A.      § 103(c); 38 C.F.R. § 3.1(j).  There is no 
evidence that buda ceremonies are valid under Philippine law.  
Even if such marriages are recognized, the appellant was 
still married to her previous husband at the time of the 
purported buda ceremony.  

Despite the fact that there was no recognized marriage until 
October 2003, the VA recognizes "marriages other than by 
ceremony," in jurisdictions in which such marriages are 
recognized.  38 C.F.R. § 3.205(a)(6).  A review of Philippine 
law indicates that marriages other than by ceremony are 
indeed recognized on certain occasions.  According to the 
Family Code of the Philippines, "No license shall be 
necessary for the marriage of a man and a woman who have 
lived together as husband and wife for at least five years 
and without any legal impediment to marry each other..."  
Family Code of the Philippines, Chapter II, Article 34.  In 
this case, however, there was a legal impediment to such a 
marriage; the appellant was not free to marry until August 
2003, when her previous marriage was nullified.  

Although the facts do not support a finding that there was a 
valid common-law marriage under Philippine law, a marriage 
that is otherwise invalid under the law of the local 
jurisdiction may still be 'deemed valid' for VA purposes if 
certain requirements are met.  See 38 U.S.C.A. § 103(a) and 
38 C.F.R. §§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-
91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).  
In its opinion, the VA General Counsel held that 38 U.S.C.A.          
§ 103(a), in part, provides that where it is established that 
a claimant for gratuitous veterans' death benefits entered 
into a marriage with a veteran without knowledge of the 
existence of a legal impediment to that marriage, and 
thereafter cohabited with the veteran for one year or more 
immediately preceding the veteran's death, such marriage will 
be deemed to be valid.  VAOPGCPREC 58-91; see also Colon v. 
Brown, 9 Vet. App. 104 (1996).  In this case, however, it 
cannot be said that the appellant was unaware of the status 
of her previous marriage; the August 2003 divorce decree 
indicates that the appellant was aware that her previous 
marriage had not been nullified.  

On review, the Board finds no provision under which it can be 
found that the appellant and the veteran had a valid marriage 
prior to October 2003, the date upon which they obtained a 
marriage license and were married in the Republic of the 
Philippines.  Since she and the veteran were not married 
within 15 years of his discharge, or for more than one year 
before his death, and since no children were born of the 
marriage, eligibility for VA compensation as a surviving 
spouse must be denied.

The appellant has alternatively argued that her common-law 
marriage should be recognized under "U.S. Law" as her 
husband was an American citizen and a resident of the state 
of Pennsylvania.  However, VA regulations state that a 
marriage must be valid under the valid under the law of the 
place where the parties resided at the time of marriage.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j)(emphasis added).  As 
there is no evidence that the parties resided in the United 
States at any time during their relationship, there is no 
basis for the application of the laws of any U.S. state with 
regard to whether the parties had a valid common law 
marriage.  

In conclusion, a preponderance of the evidence is against a 
finding that the appellant is eligible to recognition as a 
surviving spouse for VA compensation purposes.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A.     
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).







ORDER

Entitlement to recognition as a surviving spouse for VA 
compensation purposes is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


